Title: From Thomas Jefferson to Steuben, 17 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmd. Febry. 17. 1781

I have laid before the Council the proposition for exchanging two of the British souldiers for Mr. Hurst and Mr. Locke, on condition that we give Colo. Alligood for Colo. Warner [Warneck]. I am sorry the enemy should annex impossibilities to their proposition, as it seems to throw on us the refusal to exchange. Colo. Alligood has been proposed in exchange for Colo. Matthews, a full colonel who has been in captivity ever since the Battle of German town. Warner is only a Lieutenant Colonel taken the other day, if he were taken at all, of which no evidence has come to my knowledge. Both rank and turn therefore prohibit this part of the exchange. I have the honor &c &c.
